TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00733-CR




Alan Hudson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3012894, HONORABLE DONALD LEONARD, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s motion for extension of time to file brief is granted.  Appellant’s counsel,
Erick A. Bovik, is ordered to tender a brief in this cause no later than April 6, 2005.  No further
extension of time will be granted.
It is ordered March 24, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish